Hemphill, Ch. J.
The proceedings in this cause were marked with some irregularities, but with none sufficient to require a reversal of the judgment. But one of the defendants was served originally. They both appeared, however. Such is the necessary presumption from the use of the plural instead of the singular number throughout their answer, and the cause was then continued on affidavit of defendant, which would have been unnecessary, unless both had appeared ; for if not, the plaintiff must have continued of course, if he desired judgment against both. An alias citation was afterwards issued and served on the one on whom there had not been previous service. At the next Term he moved to quash the service, and the defendants filed various pleas and answers, without any leave of Court, without characterizing them as amendments or taking any notice of the answer filed at the previous Term.
At the succeeding or trial Term, the plaintiffs moved to strike out these answers, on the grounds that they were not amendments, nor were they filed by leave of the Court; and they also moved to strike out the exception in relation to the service, the same having been ‘filed subsequent to the plea of general issue.
These motions were sustained. The one in relation to the *493answers, on the ground that they were filed without leave. The defendant then moved for leave to amend, but their counsel being called on by the Court, declined to make any showing against the merits of the cause, whereupon the Court declined to delay the cause for the amendments, and the plaintiffs took judgment.
The first objection to the additional answers is, that they were not amendatory of the previous pleadings. They were distinct, independent of and not connected with the previous answer.
The second, that they were not filed by leave of the Court. The Statute (Hart. Dig. Art. 693) declares that the pleadings in all suits may be amended under the direction of the Court, and under such terms as it may prescribe. The practice of filing amendmends without first obtaining leave of the Court has been, in repeated decisions, denounced as an irregularity which is entitled to no special favor. (Coles v. Kelsey, 2 Tex. R. 541.)
In Thomas v. Young, (5 Tex. R. 255,) it is said that such amendments are not a matter of course, and the permission of the Court ought always to be obtained, in correct practice, before filing. But practically, such was the loose practice in 1845, that counsel considered it a matter of course, and the leave of the Court a form. In Connell v. Chandler, (11 Tex. R. 253,) the filing of an amendment, without leave of the Court, was regarded as an irregularity, but one which should not deprive a party of his right; that where the amendment was proper and in proper time, the leave of the Court was a matter of course, and the object of the leave would be to give notice to the opposite party.
The purpose of the Statute was not only to confer a right, but to place it under some suitable restrictions; otherwise it would extend beyond all reasonable limits, and produce intolerable delay and vexation. Even under the supervisory power given by Statute, the records are disfigured with reiterations of the same facts, fragmentary allegations and heterogeneous *494and inconsistent statements of the same matter and cause of action.
The effect of the decision in Connell v. Chandler, (11 Tex. R. 253,) is that the mere want of leave to file an amendment—• the amendment being proper and in proper time—shall not prejudice the right, unless the omission has been the occasion of surprise or prejudice to the opposite party. In that case there could be no doubt of the propriety of the amendment. In a certain contingency, it would have been necessary to enable the Court to do complete justice between the parties. But in this case, the answers do not pretend to be even amendments ; and although the plea of payment, which they set up, was a substantial defence, yet, if they had been prepared to prove such defence, this might have been repleaded under leave of the Court. But they declined, when called on by the Court, to set up any defence to the merits. This must be taken to be by plea ; for we cannot presume that the Court required an oral showing of merits, there being no plea on which it could have been admitted.
The whole of the proceedings are such as to show that the defendants might have availed themselves of a meritorious defence, if any they had. These ought always to be set up, if they exist and are known, in the original pleadings. But though not set up, as they should have been, before issue joined, it does not appear that they might not have been available to defendants. There is no error and the judgment is affirmed.
Judgment affirmed.